KING, Circuit Judge,
concurring in part and dissenting in part:
I agree entirely with my distinguished colleague that we should affirm the denial of Colleton’s motion for judgment as a matter of law, as well as its motion for a new trial. I also agree that the district court’s award of front and back pay to Dennis was appropriate, as was its grant of attorney’s fees. I part company with Judge Hall’s excellent opinion solely with respect to Colleton’s Rule 59(e) motion attacking the award of $25,000 for compensatory damages, and the district court’s reduction of this sum to zero.
I.
A jury award of compensatory damages is only to be set aside when it is “against the clear weight of the evidence, or based upon evidence which is false, or will result in a miscarriage of justice.” Hetzel v. County of Prince William, 89 F.3d 169, 171 (4th Cir.1996) (quoting Johnson v. Hugo’s Skateway, 974 F.2d 1408, 1414 (4th Cir.1992) (en banc)). After examining the evidence supporting the jury’s compensatory damages award to Dennis for emotional distress, the district court determined the evidence to be insufficient, and it reduced the jury’s award to nothing. We review such a decision, made under the provisions of Rule 59(e), for abuse of discretion. EEOC v. Lockheed Martin Corp., Aero & Naval Sys., 116 F.3d 110, 112 (4th Cir.1997).
In assessing whether sufficient evidence supports the compensatory damages award, the court was constrained from substituting its judgment for that of the jury or from making credibility determinations. Price v. City of Charlotte, 93 F.3d 1241, 1250 (4th Cir.1996). It was also bound to view the evidence in the light most favorable to Dennis and to draw all reasonable inferences therefrom in her favor. Id. When considered in this light, there is ample evidence to support the jury’s award. As such, I am left with the “definite and firm conviction” that the court, by substituting its judgment for that of the jury, committed a “clear error of judgment,” and thereby abused its discretion. See Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir.1999) (observing that abuse of discretion occurs when reviewing court possesses “definite and firm conviction that ... a clear error of judgment” has occurred).
II.
This is not a case in which the only evidence of demonstrable emotional distress came from Dennis’s own testimony. Corroborating evidence exists, namely the testimony of Terry Lance Dennis, Dennis’s ex-husband. At trial, Mr. Dennis testified that his ex-wife “was devastated” and that she “was very upset” at not receiving the position of Registration Supervisor at Colleton Medical Center. He further related that Dennis “couldn’t believe” that Bridge had been awarded the position, especially because Colleton expected her to train Bridge for the position that she had sought.
Terry Dennis’s testimony not only establishes that Dennis expexienced emotional distress because of Colleton’s discriminatory conduct, but it also is entirely consistent with Dennis’s own account of the emotional toll that Colleton’s unlawful gender discrimination had upon her. In that connection, Dennis testified that she “was very *655irritated” and “was angry” at being denied the promotion to Registration Supervisor. She also explained to the jury that she “got frustrated” at having to train Bridge, that she just “couldn’t do it anymore,” and that because of these feelings she resigned her position at Colleton, despite her economic need for full-time employment.
In Price, we recognized that “a plaintiffs testimony, standing alone, may support a claim of emotional distress.” 93 F.3d at 1251. And, while we must “scrupulously analyze” such awards, we only require a reasonable explanation of the emotional distress. Id. Accordingly, when I view the evidence in the light most favorable to Dennis and draw all reasonable inferences in her favor therefrom, I see sufficient evidence substantiating the jury’s determination that Dennis suffered emotional injuries due to Colleton’s illegal gender discrimination. As such, the only remaining questions are whether the jury’s award is excessive and whether it is “proportional to the actual injury incurred.” * See Knussman, 272 F.3d at 640.
In this situation, the jury award to Dennis constituted an entirely modest sum, given this evidence and the serious emotional distress she suffered because of Colleton’s illegal conduct. As such, I find nothing in the record to suggest that this aspect of the verdict is excessive or otherwise not proportional to the injury incurred. I would therefore reverse the district court on this point.

 In addressing the question of excessiveness, we Eire obliged to.look to a number of factors, including: any medical attention sought; the degree of mental distress experienced; the factual circumstances that emotional distress developed under; any corroborating testimony; any mitigating circumstances; any physical injuries caused by the emotional distress; and any economic loss. Knussman v. State of Maryland, 272 F.3d 625, 640 (4th Cir.2001).